Exhibit 5 OPINION OF LUSE GORMAN POMERENK & SCHICK, P.C. LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com May 15, 2012 Board of Directors Oconee Federal Financial Corp. 201 East North Second Street Seneca, South Carolina 29678 Re: Oconee Federal Financial Corp. 2012 Equity Incentive Plan Registration Statement on Form S-8 Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the issuance of Oconee Federal Financial Corp. (the “Company”) common stock, par value $.01 per share (the “Common Stock”), pursuant to the Oconee Federal Financial Corp. 2012 Equity Incentive Plan (the “Stock Benefit Plan”). We have reviewed the Company’s Charter, Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company and the offer and sale of the Common Stock. Based on the foregoing, we are of the following opinion: Upon the effectiveness of the Form S-8, the Common Stock, when issued in connection with the exercise of options granted and the award of restricted stock pursuant to the Stock Benefit Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and should not be used for any other purpose or relied upon by any other person without the prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman Pomerenk & Schick LUSE GORMAN POMERENK & SCHICK A Professional Corporation
